The opinion of the court was delivered, by
Lowrie, C. J.
We think the granddaughter, Clara M. Ben*142ner, was allowed too much when she was allowed interest on her legacy before it became due. The will gives us the law of the case, and it allows no interest. Then it is only by equity that any can be allowed; and it allows none on such a legacy except where the relation of the legatee to the testator, in connection with circumstances of destitution and dependence of the legatee seems to demand it, and thus to support the supposition that it was intended.
No such circumstances appear in this case. The auditor assumed that the grandmother stood in loco parentis; but the fact is not so, for her father is living, and may be in very good circumstances. It does not even appear that the legatee ever lived with her grandmother, and we presume she did not. There is not a word in the case that shows that this interest is needed for her maintenance, and we presume it is not. There is therefore no equity that justified any relaxation of the strict law of this legacy.
The appeal of Clara M. Benner dismissed at her costs, and the appeal of William A. Leech and others sustained, and the decree of the Orphans’ Court reversed so far as it allows interest on the legacy to Clara M. Benner, and the cause is remanded at the costs of Clara M. Benner, by her guardian.